department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb i uniform issue list legend taxpayer a d amount d aaa bank s bank ira x ira z dear ms a in a letter dated date your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira x an individual_retirement_account ira with bank ss in date taxpayer a received a distribution of amount d from ira x taxpayer a attempted to roll over amount d into an ira at bank b by explaining to a bank b employee that taxpayer a wanted amount d to be rolled over into an ira however in date after an inquiry from taxpayer a's certified_public_accountant taxpayer a was notified by bank b that amount d had not been rolled over into an ira until that time taxpayer a believed she had completed a timely rollover on date - prior to june taxpayer a had no reason to suspect that bank b failed to comply with her request that amount d be placed in an ira when she set up her bank b account in date finally on date bank b established ira z for the benefit of taxpayer a in amount d ira z is described in its application form as a traditional ra based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good vre conscience including casualty disaster or other events beyond the reasonable control of the individuat subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a failure on the part of bank b to follow taxpayer a's instructions which resulted in the failure of taxpayer a to satisfy the requirement that amount d be deposited in an ira within days of the date taxpayer a received the distribution from ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date_of_issuance of the letter to contribute amount d into an ira which meets the requirements of code sec_408 since taxpayer a has indicated that amount d has been placed in ira z taxpayer a should take a copy of this letter to bank b within the requisite day period to insure that ira z meets the requirements of code sec_408 provided all requirements except the 60-day requirement of code sec_408 of code sec_408 are met with respect to such contribution of amount d to an ira the contribution of amount d distributed from ira x to ira z will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_64 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact’ at se t ep ra t3 please address all correspondence to ad a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours rances v sloan manager employee plang technical group enclosures deleted copy of ruling letter notice of intention to disclose
